Citation Nr: 1748041	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran originally requested a Board hearing in his Form 9, but he subsequently withdrew the hearing request in September 2016.  


FINDINGS OF FACT

1. The Veteran did not appeal the July 2000 denial of service connection for PTSD and new and material evidence was not received within one year of that decision.  He has since submitted new evidence pertinent to his claim.

2. Resolving doubt in the Veteran's favor, the evidence shows he had combat service and suffers from PTSD as a result.


CONCLUSIONS OF LAW

1. The July 2000 RO denial of service connection for PTSD became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).

2. The criteria for an award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO originally denied service connection for PTSD in a July 2000 rating decision.  The RO found that the Veteran did not have a confirmed diagnosis of PTSD and had not submitted evidence showing PTSD with credible supporting evidence that the claimed in-service stressor occurred and was linked to the diagnosis.  The Veteran was notified of his appellate rights, but he did not appeal or provide new evidence for his PTSD claim until more than one year after the 
2000 rating decision.  Therefore, the July 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.  

The evidence at the time of the July 2000 rating decision included service records and a medical questionnaire completed by the Veteran.  There was no diagnosis of PTSD.  Since the 2000 denial, the Veteran submitted treatment records from the Vet Center that include a diagnosis of PTSD.  The diagnosis was not previously considered by agency decision makers and directly addresses a fact necessary to substantiate the claim: current mental health disability.  As such, new and material evidence has been received and the claim for PTSD is reopened.  38 C.F.R. § 3.156(a).   

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see 38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances of service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Resolving doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. §§ 3.303, 3.304.

First, the Veteran asserts he had an in-service combat stressor.  The Veteran served in the Air Force during the Vietnam War.  In statements to VA and the examination, he consistently reported being on temporary duty in Vietnam to assist in Army training, being the gunner on a helicopter, receiving and returning fire with the enemy, and learning that he killed enemy soldiers.  The Veteran's personnel records confirm he was assigned to augment survival training functions.  The records also show the Veteran participated in 130 combat hours as a gunner on UH-1H aircraft with the US Army.  These documents establish that the reported combat stressor is consistent with the circumstances of the Veteran's service such that his lay statements are sufficient evidence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2).

Next, the evidence is in equipoise as to whether the Veteran has a current PTSD diagnosis.  Treatment records from the Vet Center show the Veteran was diagnosed with PTSD (Axis I: 309.81, severe and chronic) and treated by a counselor.  See ICD9Data.com, Posttraumatic stress disorder, http://www.icd9data.com/2015/Volume1/290-319/300-316/309/309.81.htm (last visited Oct. 23, 2017).  The counselor's assessment and treatment plan were approved by a psychologist.  However, the psychologist in the March 2011 VA examination found that the Veteran did not satisfy the criteria for PTSD or any other mental health diagnosis.  With one negative opinion and one positive opinion, the evidence is in equipoise on the question of current diagnosis.  The Board resolves doubt in the Veteran's favor and finds that he has a current PTSD diagnosis.  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing the low standard of proof in veterans law as discussed in Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 C.F.R. § 3.102.

Finally, the evidence shows a nexus between current PTSD and service.  The treating counselor diagnosed PTSD based on the reported combat stressor, to include fearing for his life while picking up downed airmen in Vietnam.  The Veteran reported remorse, nightmares, and other symptoms associated with the stressor event.  As such, the evidence shows that current PTSD is caused by the in-service stressor event, and service connection is warranted.  38 C.F.R. § 3.303, 3.304.  

ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD is granted.

Service connection for PTSD is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


